DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruoka (JP 2019095705 A).
Regarding claim 1, Tsuruoka discloses a lens assembly (1) (see Figs. 1, 4), comprising: a plurality of lenses (10, 11A-D) comprising a first lens group and a second lens group disposed on an optical axis (see Figs. 1, 4); and a lens barrel (20) accommodating the first and second lens groups (see Fig. 4, Paragraph 50); wherein the first and second lens groups are fixed to the lens barrel in different manners (see Fig. 4, Paragraphs 38-41), wherein the first lens group comprises a plurality of lenses (10 and 11A) aligned by uneven portions of ribs of the lenses in contact with each other (see Fig. 4), and wherein a first bonding portion (application area of adhesive 16) is disposed between the lens barrel (20) and a lens (10) of the first lens group disposed closest to the second lens group (see Fig. 4, Paragraph 45).  

Regarding claim 3, Tsuruoka discloses wherein a spacer (14/31) is disposed between the first and second lens groups (see Fig. 4, Paragraphs 68, 80), and wherein the adhesive (16) is disposed in a space surrounded by the spacer (14/31) and the first bonding groove (24B) (Paragraph 45).  
Regarding claim 4, Tsuruoka discloses wherein a plurality of the first bonding portions are spaced apart along a circumferential direction of the lens barrel (20) (Paragraph 97 – “a plurality of holding portions may be formed on the side of the lens barrel in which the adhesive 16 is applied”). 
Regarding claim 6, Tsuruoka discloses wherein the second lens group comprises a plurality of lenses (11B-D) fitted into the lens barrel (20) (see Fig. 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka (JP 2019095705 A).
Regarding claim 5, Tsuruoka discloses wherein the plurality of the first bonding portions are spaced apart (Paragraph 97 – “a plurality of holding portions may be formed on the side of the lens barrel in which the adhesive 16 is applied”). Tsuruoka discloses the claimed invention, but does not specify by 90°. It is within the general skill of one of ordinary skill in the art to apply adhesive around the circumference of a lens at a 90° interval as a matter of obvious design choice. In addition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tsuruoka with by 90° for the purpose of fixing a lens to the lens barrel (Paragraph 45).
	 Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka (JP 2019095705 A) in view of Takase et al. (USPG Pub No. 2014/0204476), hereinafter “Takase”.
Regarding claim 7, Tsuruoka discloses wherein a second bonding portion (application area of adhesive 17) is disposed (see Fig. 4, Paragraph 56). Tsuruoka discloses the claimed invention, but does not specify between the lens barrel and a lens, among a plurality of lenses disposed in the second lens group, disposed farthest from the first lens group. In the same field of endeavor, Takase discloses between the lens barrel (22) and a lens (15), among a plurality of 
Regarding claim 8, Tsuruoka further discloses wherein the second bonding portion comprises: a second bonding groove (24F) disposed in the lens barrel (20), the lens (11D) disposed farthest from the first lens group, or the lens barrel (20) and the lens (11D) disposed farthest from the first lens group; and an adhesive (17) disposed in the second bonding groove (24F).  
Regarding claim 9, Tsuruoka and Takase teach the lens assembly as is set forth above, Takase further discloses wherein the second bonding portion further comprises a third bonding groove (of 15b) extending toward an optical axis from the second bonding groove (of 23) (see Fig. 1). In Fig. 1 of Takase, the bonding area in which adhesive 28 is applied comprises a groove in the frame main body 23 and a groove in the flange portion 15b of lens 15. As these grooves are in contact, it is interpreted as a third bonding groove extending from the second bonding groove. It would have been obvious to one of ordinary skill in the art to provide the lens assembly of Tsuruoka with the teachings of Takase for at least the same reasons set forth above with respect to claim 8.    
Regarding claim 10, Tsuruoka further discloses wherein a plurality of the second bonding portions are spaced apart along a circumferential direction of the lens barrel (20) (Paragraph 97 – “a plurality of holding portions may be formed on the side of the lens barrel in which the adhesive 16 is applied”). 
11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka (JP 2019095705 A) in view of Takase (USPG Pub No. 2014/0204476) as applied to claim 10 above, and further in view of Ezawa et al. (USP No. 8,405,737), hereinafter “Ezawa”.
Regarding claim 11, Tsuruoka discloses wherein a plurality of the first bonding portions are spaced apart in the circumferential direction of the lens barrel (20) (Paragraph 97 – “a plurality of holding portions may be formed on the side of the lens barrel in which the adhesive 16 is applied”). Tsuruoka and Takase disclose the claimed invention, but do not specify and wherein the first and second bonding portions are disposed to be displaced in the circumferential direction from each other when viewed in an optical axis direction. In the same field of endeavor, Ezawa discloses and wherein the first and second bonding portions are disposed to be displaced in the circumferential direction from each other when viewed in an optical axis direction (see Figs. 2B-3B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tsuruoka and Takase with and wherein the first and second bonding portions are disposed to be displaced in the circumferential direction from each other when viewed in an optical axis direction of Ezawa for the purpose of providing a lens unit in which multiple lenses can be aligned with each other highly precisely and which would achieve excellent optical properties (Col. 2, Lines 54-57).
Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (USPG Pub No. 2013/0077183), hereinafter “An”, in view of Gao (USPG Pub No. 2021/0048598 used herein as a translation of CN 201921329573.3).
Regarding claim 12, An discloses a lens assembly (see Fig. 9), comprising: a plurality of lenses (210-250) comprising a first lens group and a second lens group disposed on an optical axis (see Fig. 9); a spacer (225/255) disposed between the first and second lens groups (see Figs. 4, 9); and a lens barrel (100) accommodating the first and second lens groups (see Fig. 9); wherein the first and second lens groups are fixed to the lens barrel in different manners such 
Regarding claim 13, An and Gao teach the lens assembly as is set forth above, Gao further discloses wherein the first bonding portion comprises a bonding groove (102) disposed in the spacer (50) and an adhesive disposed in the bonding groove (see Figs. 2, 3). It would have been obvious to one of ordinary skill in the art to provide the lens assembly of An with the teachings of Gao for at least the same reasons set forth above with respect to claim 12.      
Regarding claim 16, An further discloses wherein a plurality of lenses (210, 230, 240) of the first lens group are aligned with an uneven portion of a rib of each lens in contact with each other (see Fig. 9), and wherein a plurality of lenses (220, 250) of the second lens group are fitted into the lens barrel (100) (see Fig. 9).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over An (USPG Pub No. 2013/0077183) in view of Gao (USPG Pub No. 2021/0048598 used herein as a translation of CN 201921329573.3) as applied to claim 12 above, and further in view of Tsuruoka (JP 2019095705 A).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over An (USPG Pub No. 2013/0077183) in view of Gao (USPG Pub No. 2021/0048598 used herein as a translation of CN 201921329573.3) as applied to claim 12 above, and further in view of Takase (USPG Pub No. 2014/0204476).
Regarding claim 15, An and Gao disclose the claimed invention, but do not specify wherein a second bonding portion is disposed between the lens barrel and a lens, among a plurality of lenses of the second lens group, disposed farthest from the first lens group. In the same field of endeavor, Takase discloses a second bonding portion is disposed between the lens barrel (22) and a lens (15) (step-like surface of peripheral portion of lens 15 and groove of lens barrel 23 illustrate multiple areas where the adhesive 28 is applied), among a plurality of lenses of the second lens group, disposed farthest from the first lens group (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of An and Gao with wherein a second bonding portion is disposed between the lens barrel and a lens, among a plurality of lenses of the second lens group, disposed farthest from the first lens group of Takase for the purpose of preventing the lenses from slipping and fixing said lenses (Paragraph 46).
s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over An (USPG Pub No. 2013/0077183) in view of Tsuruoka (JP 2019095705 A).
Regarding claim 21, An discloses a lens assembly (see Fig. 9), comprising: a first lens group comprising a plurality of first lenses (210, 230, 240) and a second lens group comprising a plurality of second lenses (220, 250), the first lenses and the second lenses being disposed along an optical axis (see Fig. 9); and a lens barrel (100) accommodating the first and second lens groups (see Fig. 9); wherein each of the first lenses (210, 230, 240) comprises a rib having an uneven portion that is in contact with an uneven portion of at least one other of the first lenses (see Fig. 9), and a second bonding portion (300) is disposed between the lens barrel (100) and a lens (220) of the second lens group disposed farthest from the first lens group (see Fig. 9, Paragraph 59). An discloses the claimed invention, but does not specify wherein a first bonding portion is disposed between the lens barrel and a lens of the first lens group disposed closest to the second lens group. In the same field of endeavor, Tsuruoka discloses a first bonding portion is disposed between the lens barrel (20) and a lens (10) of the first lens group disposed closest to the second lens group (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of An with a first bonding portion is disposed between the lens barrel and a lens of the first lens group disposed closest to the second lens group of Tsuruoka for the purpose of fixing the elements in the lens assembly (Paragraph 26).
Regarding claim 22, An and Tsuruoka teach the lens assembly set forth above, Tsuruoka further discloses wherein the first bonding portion comprises: a first bonding groove (24B) disposed in the lens barrel (20) (see Figs, 2, 4); a second bonding groove (uneven peripheral surface of 10) disposed in the lens (10) of the first lens group disposed closest to the second lens group (see Figs. 2, 4); and an adhesive (16) disposed in the first bonding groove and the second bonding groove (see Figs. 2, 4). It would have been obvious to one of ordinary 
Prior Art Citations
             Suginome et al. (USPG Pub No. 2021/0011198) and Kasama (USPG Pub No. 2018/0348479) are each being cited herein to show a lens assembly that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argued that Tsuruoka does not disclose or teach the claims as currently presented. As seen in Fig. 4 of Tsuruoka, the lenses 10 and 11A both have a peripheral portion extending outward from the lens component. The peripheral portion of each lens element is shown to be uneven in the step-like surfaces of each of the peripheral portions; see Fig. 2 for an enlarged view. It can be seen in these drawings that the lenses are aligned at the uneven portions. For these reasons, claims 1-11 remain rejected.
Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/21/2022